DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic actuator recited in claim 15 and actuator recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites that the floorplate defines a plurality of holes. It is unclear if these holes are different from the at least one connecting member recited in claim 1. Applicant’s specification makes it clear that the connecting members in the floorplate comprise holes. However, the claims do not link the connecting member and holes, making it unclear if the holes recited in claim 17 are the same or different from the connecting members of claim 1. For the purposes of this examination, claim 17 will be interpreted as defining that the at least one connecting member of claim 1 comprises holes defined in the floorplate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2011/0036507, previously cited) in view of Bonacini (US 6408921, previously cited) and further in view of Magnani (US 2016/0114637).
Regarding claim 1, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the axis of rotation and to the supporting surface to receive and support the wheel resting on it (fig 1); a drive system (“means for activating”) configured to move the wheel-holder unit along the axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with a tyre of the wheel ([0057]). Corghi does not teach at least one tool-holder arm 
Regarding claim 2, Corghi, as modified, teaches all the elements of claim 1 as described above. Bonacini further teaches the connecting member is disposed along a longitudinal axis of placement (horizontal axis) in a vertical plane, the vertical plane being parallel to the axis of rotation and being transverse to the placement surface (fig 8; plane parallel to the page surface and coinciding with the tools 23). 
Regarding claims 3, 4, 5, and 7, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches a slide (33) on which the turret is mounted, the slide being configured to move the turret translationally relative to the bed by translation of the slide along the axis of translation, the axis of translation being situated laterally of, and spaced from, the vertical plane ([0048]; fig 1); the turret is movable towards and away from the axis of rotation in order to move the at least one tool between the operating work position and a rest position where the tool is clear of the tyre ([0059]); wherein the drive system (further comprising jack 37) is configured to move the wheel holder unit towards and away from the floorplate ([0050]); and wherein the at least one tool is a tool for mounting or removing the tire or a bead breaker tool ([0056]).
Regarding claim 6, Corghi, as modified, teaches all the elements of claim 1 as described above. Bonacini further teaches the connecting member is adapted to receive the holder arm in a direction transverse to the placement surface (vertical direction transvers to horizontal 
Regarding claim 8, Corghi, as modified, teaches all the elements of claim 1 as described above. Bonacini further teaches the working position of the at least one further tool is situated at a first height relative to the floorplate (fig 7, bottom of tire) and the working position of the at least one tool (18) is situated at a second height relative to the floorplate (at top of tire), the second height being greater than the first height (fig 7). 
Regarding claim 9, Corghi, as modified, teaches all the elements of claim 1 as described above. Bonacini further teaches a plurality of tool-holder arms (23a) adapted to support a plurality of respective further tools (23); a plurality of connecting members (24) situated on the floorplate at respective fixed positions; wherein the tool-holder arms are removably fixable to the bed by means of the respective connecting members, in such a way that the tool-holder arms project from the bed transversely to the placement surface and keep the respective further tools at respective working positions where they can interact with the tyre (Bonacini teaches two of each of the tool-holders, tools and connecting members as described in detail in the rejection of claim 1 above). 
Regarding claim 10, Corghi, as modified by Bonacini, teaches all the elements of claim 9 as described above. Bonacini further teaches the connecting members are disposed and distributed along a longitudinal axis of placement (horizontal axis) in a vertical plane, the vertical plane being parallel to the axis of rotation and being transverse to the placement surface (fig 8; plane parallel to the page surface and coinciding with the tools 23).
Regarding claim 15, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system includes an actuator to translate the wheel-holder unit along the rotation axis, wherein the wheel-holder unit is mounted on a first slide (32) and the actuator translates the first slide ([0048]). While Corghi does not explicitly teach the actuator being a hydraulic actuator. Corghi does teach that the actuator is “of known type” ([0048]). Corghi further describes hydraulic actuators are used to create sliding movements elsewhere on the machine ([0050]). Therefore, It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a hydraulic actuator for sliding the wheel-holder unit on the first slide, as these are a known type of actuator predictably used for facilitating movements of machine parts as taught by Corghi ([0048], [0050]). 
Regarding claim 16, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches an actuator translating the tool-holder turret relative to the bed, wherein the tool-holder turret is mounted on a slide (33) and the actuator translates the slide ([0048]). 
Regarding claim 17, Corghi, as modified, teaches all the elements of claim 1 as described above. Magnani further teaches the at least one connecting member comprises a plurality of holes (20) formed in the floorplate and configured to receive the tool-holder arm (fig 1).
Regarding claim 18, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system translates the wheel-holder unit independently to movements of the tool-holder turret, so to vary a position of the wheel-holder unit along the 
Regarding claim 20, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the axis of rotation and to the supporting surface to receive and support the wheel resting on it (fig 1); a drive system (“means for activating”) configured to move the wheel-holder unit along the axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with a tyre of the wheel ([0057]). Corghi does not teach at least one tool-holder arm connected to a further tool. Bonacini teaches at least one tool-holder arm (arms 23a; shown in fig 22) connected to a further tool (23), at least one connecting member (24) provided on a base (25) at a fixed position, wherein the at least one tool-holder arm is removably fixable to the base by means of the connecting member in such a way that the arm projects from the base transversely to the placement surface and holds the further tool in an operating work position where it can interact with the tyre (plurality of tool-holder arms and tools shown extending vertically in fig 22). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the tool holder arms and further tools of Bonacini to the floorplate of Corghi in order to provide an adjustable further tool for .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2011/0036507, previously cited) in view of Bonacini (US 6408921, previously cited).
Regarding claim 19, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a . 
Response to Arguments
Applicant's arguments filed 30 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that neither Corghi nor Bonacini teach the connecting member rigidly connected to the floorplate or holes in the floorplate. However, as detailed above, the newly cited Magnani reference is being relied upon to teach these new limitations. Applicant further argues that Corghi does not teach the movements of the wheel-holder unit and tool-holder turret are independent as recited in the new claim 19. Examiner respectfully disagrees. Corghi clearly recites that either of the slides holding the wheel-holder or tool-holder turret may be fixed while the other is movable ([0049]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tire mounting devices are cited, including those with stationary and movable tools.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723